Citation Nr: 0840768	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  04-41 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The veteran had active service from November 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision in which 
the RO, inter alia, denied service connection for 
hypertension.  The veteran filed a notice of disagreement 
(NOD) in March 2004, and the RO issued a statement of the 
case (SOC) in October 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in November 2004 that was eventually accepted by the 
RO as covering the issue on appeal.

In June 2005, the veteran testified during a hearing before 
RO personnel at the RO; a transcript of that hearing is of 
record.  

In May 2008, the veteran submitted additional evidence to the 
RO after certification of the appeal and transfer of the 
claims file to the Board.  

In September 2008, the veteran testified during a hearing 
before the undersigned Acting Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional evidence along with a waiver 
of RO review.  The Board observes that the additional 
evidence, a March 2008 letter from a private physician, is a 
copy of the letter that was originally submitted in May 2008.  
Thus, remand for the RO to review the evidence in the first 
instance is not warranted.  The Board accepts this additional 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. §§ 20.800, 20.1304 (2008).

In November 2008, the veteran submitted additional evidence 
to the Board without a waiver of RO review.  The Board 
observes that the additional evidence essentially duplicates 
the March 2008 letter for which the veteran has provided a 
waiver.  The Board accepts this additional evidence for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
20.1304.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The competent evidence is at least evenly balanced on the 
question of whether the veteran's hypertension is proximately 
due to or the result of his service-connected diabetes 
mellitus type II.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for hypertension as secondary 
to service-connected diabetes mellitus type II are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus type II, the Board finds 
that all notification and development actions needed to 
fairly adjudicate the claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  [Parenthetically, the Board notes that, effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to 
the requirements for establishing secondary service 
connection on an aggravation basis.  See 71 Fed. Reg. 52,744-
47 (Sept. 7, 2006).  However, consideration of the amendment 
is unnecessary in this case, as the veteran has established 
service connection for hypertension on a causation basis].

In this case, the veteran is service-connected for diabetes 
mellitus type II and the medical evidence of record shows 
that the veteran currently has hypertension.  The issue is 
thus whether his hypertension is medically related to his 
service-connected diabetes mellitus type II, either on the 
basis of causation or aggravation.  

A January 2004 VA examination report reflects the examiner's 
diagnosis of hypertension not due to diabetes, no heart 
disease.  The examiner did not provide any explanation.

An April 2006 letter from Dr. Z., the veteran's private 
physician, reflects that he suspects that the veteran 
probably had undiagnosed mild diabetes for a numbers of years 
before it was detected, probably even before hypertension was 
diagnosed.

A June 2006 letter from Dr. Z. reflects his opinion that it 
is at least as likely as not that diabetes was present 
several years prior to the diagnosis of hypertension.  Dr. Z. 
cites a February 2003 glycohemoglobin level of 10.2.

A May 2007 letter from Dr. Z. reflects his belief that the 
veteran has metabolic syndrome, sometimes known as syndrome 
X, which includes glucose intolerance (borderline diabetes), 
hypertension, elevated triglycerides, and increased visceral 
adiposity.

A March 2008 letter from Dr. Z. reflects his opinion that, 
after review of the veteran's medical records, the veteran 
suffered from diabetes before the development of 
hypertension.  He explained that part of his rationale is 
that the veteran had elevated triglycerides, a marker for 
impaired glucose tolerance, for a decade before his 
hypertension.  He added that diabetes is associated with 
endothelial dysfunction and deposits of advanced glycating 
end products which cross link with the connective tissue of 
the blood vessel walls rendering them less compliant, 
resulting in hypertension.  

The above letters from Dr. Z. reflect his evolving opinion 
that the veteran's hypertension was caused by diabetes.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2007).  See also 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

While the January 2004 VA examiner determined that 
hypertension is not due to diabetes, no rationale for that 
opinion was offered.  The private doctor provided rationale 
for the determination that hypertension had its onset prior 
to diabetes and further concluded that hypertension is caused 
by diabetes.  Under the circumstances of this case, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that service connection for hypertension, 
as proximately due to or the result of his service-connected 
diabetes mellitus type II, pursuant to 38 C.F.R. § 3.310, is 
warranted.


ORDER

Service connection for hypertension as secondary to service-
connected diabetes mellitus type II is granted.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


